





EQUITY PURCHASE AGREEMENT







BY AND BETWEEN







COMPETITIVE TEHNOLOGIES, INC.







AND







SOUTHRIDGE PARTNERS II, LP







Dated







September 10, 2013


























THIS EQUITY PURCHASE AGREEMENT entered into as of the 10th day of September,
2013 (this "AGREEMENT"), by and between SOUTHRIDGE PARTNERS II, LP, a Delaware
limited partnership ("INVESTOR"), and COMPETITIVE TECHNOLOGIES, INC., a Delaware
corporation (the "COMPANY").




WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to Investor, from time to
time as provided herein, and Investor shall purchase up to Ten Million Dollars
($10,000,000) of the Company’s Common Stock (as defined below); and




NOW, THEREFORE, the parties hereto agree as follows:




ARTICLE I

CERTAIN DEFINITIONS




Section 1.1

DEFINED TERMS as used in this Agreement, the following terms shall have the
following meanings specified or indicated (such meanings to be equally
applicable to both the singular and plural forms of the terms defined)




"AGREEMENT" shall have the meaning specified in the preamble hereof.




"BY-LAWS" shall have the meaning specified in Section 4.7.  




"CLAIM NOTICE" shall have the meaning specified in Section 9.3(a).




“CLEARING DATE” shall be the date in which the Estimated Put Shares (as defined
in Section 2.2(a)) have been deposited into the Investor’s brokerage account..




"CLOSING" shall mean one of the closings of a purchase and sale of shares of
Common Stock pursuant to Section 2.3.      




"CLOSING CERTIFICATE" shall mean the closing certificate of the Company in the
form of Exhibit B hereto.     




"CLOSING PRICE" shall mean the closing bid price for the Company’s common stock
on the Principal Market on a Trading Day as reported by Bloomberg Finance L.P.




"COMMITMENT PERIOD" shall mean the period commencing on the Effective Date, and
ending on the earlier of (i) the date on which Investor shall have purchased Put
Shares pursuant to this Agreement for an aggregate Purchase Price of the Maximum
Commitment Amount, or (ii) the date occurring twenty four (24) months from the
date of commencement of the Commitment Period.




"COMMON STOCK" shall mean the Company's common stock, $0.01 par value per share,
and any shares of any other class of common stock whether now or hereafter
authorized, having the right to participate in the distribution of dividends (as
and when declared) and assets (upon liquidation of the Company).




"COMMON STOCK EQUIVALENTS" shall mean any securities that are convertible into
or exchangeable for Common Stock or any options or other rights to subscribe for
or purchase Common Stock or any such convertible or exchangeable securities.

 

"COMPANY" shall have the meaning specified in the preamble to this Agreement.  




"DAMAGES" shall mean any loss, claim, damage, liability, cost and expense
(including, without limitation, reasonable attorneys' fees and disbursements and
costs and expenses of expert witnesses and investigation).  








1










"DISPUTE PERIOD" shall have the meaning specified in Section 9.3(a).
            




"DOLLAR VOLUME" shall mean the product of (a) the Closing Price multiplied by
(b) the trading volume on the Principal Market on a Trading Day.   




"DTC" shall have the meaning specified in Section 2.3.      




"DWAC" shall have the meaning specified in Section 2.3.  




"EFFECTIVE DATE" shall mean the date that the Registration Statement is declared
effective by the SEC.




“ESTIMATED PUT SHARES” shall have the meaning specified in Section 2.2(a)




"EXCHANGE ACT" shall mean the Securities Exchange Act of 1934 and the rules and
regulations promulgated thereunder.




"FAST" shall have the meaning specified in Section 2.3.




"FINRA" shall mean the Financial Industry Regulatory Authority, Inc.




“FLOOR PRICE” shall have the meaning specified in Section 2.2(c).    




"INDEMNIFIED PARTY" shall have the meaning specified in Section 9.3(a).




"INDEMNIFYING PARTY" shall have the meaning specified in Section 9.3(a).




"INDEMNITY NOTICE" shall have the meaning specified in Section 9.3(b).




"INVESTMENT AMOUNT" shall mean the dollar amount to be invested by Investor to
purchase Put Shares with respect to any Put as notified by the Company to
Investor in accordance with Section 2.2.




"INVESTOR" shall have the meaning specified in the preamble to this Agreement.




"LEGEND" shall have the meaning specified in Section 8.1.




"MARKET PRICE" shall mean the lowest Closing Price on the Principal Market for
any Trading Day during the Valuation Period, as reported by Bloomberg Finance
L.P.




"MATERIAL ADVERSE EFFECT" shall mean any effect on the business, operations,
properties, or financial condition of the Company that is material and adverse
to the Company and/or any condition, circumstance, or situation that would
prohibit or otherwise materially interfere with the ability of the Company to
enter into and perform its obligations under any of this Agreement.  




"MAXIMUM COMMITMENT AMOUNT" shall mean Ten Million Dollars ($10,000,000).




“PAR VALUE PAYMENT” shall have the meaning specified in Section 2.2(a).




"PERSON" shall mean an individual, a corporation, a partnership, an association,
a trust or other entity or organization, including a government or political
subdivision or an agency or instrumentality thereof.




"PRINCIPAL MARKET" shall mean any of the national exchanges (i.e. NYSE, NYSE
AMEX, Nasdaq), OTCQX, the OTC Bulletin Board, or other principal exchange which
is at the time the principal trading





2













exchange or market for the Common Stock.




"PURCHASE PRICE" shall mean 90% of the Market Price on such date on which the
Purchase Price is calculated in accordance with the terms and conditions of this
Agreement.




"PUT" shall mean the right of the Company to require the Investor to purchase
shares of Common Stock, subject to the terms and conditions of this Agreement.




"PUT DATE" shall mean any Trading Day during the Commitment Period that a Put
Notice is deemed delivered pursuant to Section 2.2(b).




"PUT NOTICE" shall mean a written notice, substantially in the form of Exhibit A
hereto, to Investor setting forth the Investment Amount with respect to which
the Company intends to require Investor to purchase shares of Common Stock
pursuant to the terms of this Agreement.   




"PUT SHARES" shall mean all shares of Common Stock issued or issuable pursuant
to a Put that has been exercised or may be exercised in accordance with the
terms and conditions of this Agreement.   




"REGISTERED SECURITIES" shall mean the (a) Put Shares, and (b) any securities
issued or issuable with respect to any of the foregoing by way of exchange,
stock dividend or stock split or in connection with a combination of shares,
recapitalization, merger, consolidation or other reorganization or otherwise. As
to any particular Registered Securities, once issued such securities shall cease
to be Registrable Securities when (i) a Registration Statement has been declared
effective by the SEC and such Registrable Securities have been disposed of
pursuant to a Registration Statement, (ii) such Registrable Securities have been
sold under circumstances under which all of the applicable conditions of Rule
144 are met, (iii) such time as such Registrable Securities have been otherwise
transferred to holders who may trade such shares without restriction under the
Securities Act or (iv) in the opinion of counsel to the Company, which counsel
shall be reasonably acceptable to Investor, such Registrable Securities may be
sold without registration under the Securities Act or the need for an exemption
from any such registration requirements and without any time, volume or manner
limitations pursuant to Rule 144(b)(i) (or any similar provision then in effect)
under the Securities Act.  




"REGISTRATION STATEMENT" shall mean the Company’s effective registration
statement on file with the SEC, and any follow up registration statement or
amendment thereto.  




"REGULATION D" shall mean Regulation D promulgated under the Securities Act.




"RULE 144" shall mean Rule 144 under the Securities Act or any similar provision
then in force under the Securities Act.




"SEC" shall mean the Securities and Exchange Commission.




"SECURITIES ACT" shall have the meaning specified in the recitals of this
Agreement.




"SEC DOCUMENTS" shall mean, as of a particular date, all reports and other
documents filed by the Company pursuant to Section 13(a) or 15(d) of the
Exchange Act since the end of the Company's then most recently completed and
reported fiscal year as of the time in question (provided that if the date in
question is within ninety days of the beginning of the Company's fiscal year,
the term shall include all documents filed since the beginning of the preceding
fiscal year).




“SHORT SALES” shall mean all “short sales” as defined in Rule 200 of Regulation
SHO under the Exchange Act (but shall not be deemed to include the location
and/or reservation of borrowable shares of Common Stock).








3













"SUBSCRIPTION DATE" shall mean the date on which this Agreement is executed and
delivered by the Company and Investor.   




"THIRD PARTY CLAIM" shall have the meaning specified in Section 9.3(a).




“TRADING DAY” shall mean a day on which the Principal Market shall be open for
business.




“TRANSACTION DOCUMENTS” shall mean this Agreement and the Registration Rights
Agreement.




"TRANSFER AGENT" shall mean the transfer agent for the Common Stock (and to any
substitute or replacement transfer agent for the Common Stock upon the Company's
appointment of any such substitute or replacement transfer agent).




"UNDERWRITER" shall mean any underwriter participating in any disposition of the
Registered Securities on behalf of Investor pursuant to the Registration
Statement.




"VALUATION EVENT" shall mean an event in which the Company at any time during a
Valuation Period takes any of the following actions:




(a)

subdivides or combines the Common Stock;




(b)

pays a dividend in shares of Common Stock or makes any other distribution of
shares of Common Stock, except for dividends paid with respect to any series of
preferred stock authorized by the Company, whether existing now or in the
future;




(c)

issues any options or other rights to subscribe for or purchase shares of Common
Stock other than pursuant to this Agreement, and other than options or stock
grants issued or issuable to directors, officers and employees pursuant to a
stock option program, whereby the price per share for which shares of Common
Stock may at any time thereafter be issuable pursuant to such options or other
rights shall be less than the Closing Price in effect immediately prior to such
issuance;




(d)

issues any securities convertible into or exchangeable for shares of Common
Stock and the consideration per share for which shares of Common Stock may at
any time thereafter be issuable pursuant to the terms of such convertible or
exchangeable securities shall be less than the Closing Price  in effect
immediately prior to such issuance;




(e)

issues shares of Common Stock otherwise than as provided in the foregoing
subsections (a) through (d), at a price per share less, or for other
consideration lower, than the Closing Price in effect immediately prior to such
issuance, or without consideration; or




(f)

makes a distribution of its assets or evidences of indebtedness to the holders
of Common Stock as a dividend in liquidation or by way of return of capital or
other than as a dividend payable out of earnings or surplus legally available
for dividends under applicable law or any distribution to such holders made in
respect of the sale of all or substantially all of the Company's assets (other
than under the circumstances provided for in the foregoing subsections (a)
through (e).




"VALUATION PERIOD" shall mean the period of ten (10) Trading Days immediately
following the Clearing Date associated with the applicable Put Notice during
which the Purchase Price of the Common Stock is valued; provided, however, that
if a Valuation Event occurs during any Valuation Period, a new Valuation Period
shall begin on the Trading Day immediately after the occurrence of such
Valuation Event and end on the tenth (10th) Trading Day thereafter.  Investor
shall notify the Company in writing of the occurrence of the Clearing Date
associated with a Put Notice.  The Valuation Period shall begin the first
Trading Day following such written notice





4













from Investor.  




"VWAP" shall mean the daily volume weighted average price for the Company’s
common stock on the Principal Market on a Trading Day as reported by Bloomberg
Finance L.P.




ARTICLE II

PURCHASE AND SALE OF COMMON STOCK




Section 2.1

INVESTMENTS.




(a)

PUTS.  Upon the terms and conditions set forth herein (including, without
limitation, the provisions of Article VII), on any Put Date the Company may
exercise a Put by the delivery of a Put Notice. The number of Put Shares that
Investor shall purchase pursuant to such Put shall be determined by dividing the
Investment Amount specified in the Put Notice by the Purchase Price with respect
to such Put Notice.  

 

(b)

PROMISSORY NOTE.  As a condition for the execution of this Agreement by the
Investor, the Company shall issue to the Investor a promissory note in the
principal amount equal to $65,000.00 (the “Note”) on the Subscription Date.  The
Note shall have no registration rights.  




Section 2.2  

MECHANICS.  




(a)

PUT NOTICE. At any time and from time to time during the Commitment Period, the
Company may deliver a Put Notice to Investor, subject to the conditions set
forth in Section 7.2; provided, however, that the Investment Amount identified
in the applicable Put Notice, when taken together with all prior Put Notices,
shall not exceed the Maximum Commitment Amount.   On the Put Date the Company
shall deliver to Investor’s brokerage account estimated put shares equal to the
Investment Amount indicated in the Put Notice divided by the Closing Price on
the Trading Day immediately preceding the Put Date, multiplied by one hundred
twenty five percent (125%) (the “Estimated Put Shares”).  On the Trading Date
immediately following delivery of the Estimated Put Shares, Investor shall
deliver payment by check or wire transfer to the Company an amount equal to the
par value of the Estimated Put Shares (“Par Value Payment”).

           

(b)

DATE OF DELIVERY OF PUT NOTICE. A Put Notice shall be deemed delivered on (i)
the Trading Day it is received by facsimile or otherwise by Investor if such
notice is received on or prior to 12:00 noon New York time, or (ii) the
immediately succeeding Trading Day if it is received by facsimile or otherwise
after 12:00 noon New York time on a Trading Day or at any time on a day which is
not a Trading Day.




(c)  

FLOOR PRICE.  In the event that, during a Valuation Period, the Closing Price on
any Trading Day falls more than twenty five percent (25%) below the average of
the closing trade prices for the ten (10) trading days immediately preceding the
date of the Company’s Put Notice (a “Low Bid Price”), for each such Trading Day,
the parties shall have no right and shall be under no obligation to purchase one
tenth (1/10th) of the Investment Amount specified in the Put Notice, and the
Investment Amount shall accordingly be deemed reduced by such amount.  In the
event that during a Valuation Period there exists a Low Bid Price for any three
(3) Trading Days—not necessarily consecutive—then the balance of each party’s
right and obligation to purchase the Investment Amount under such Put Notice
shall terminate on such third Trading Day (“Termination Day”), and the
Investment Amount shall be adjusted to include only one-tenth (1/10th) of the
initial Investment Amount for each Trading Day during the Valuation Period prior
to the Termination Day that the Bid Price equals or exceeds the Low Bid Price.




Section 2.3

CLOSINGS. At the end of the Valuation Period the Purchase Price shall be
established and the number of Put Shares shall be determined for a particular
Put.  If the number of Estimated Put Shares initially delivered to Investor is
greater than the Put Shares purchased by Investor pursuant to such Put, then
immediately after the Valuation Period the Investor shall deliver to Company any
excess Estimated Put Shares associated with such Put.   If the number of
Estimated Put Shares delivered to Investor is less than the Put Shares





5













purchased by Investor pursuant to a Put, then immediately after the Valuation
Period the Company shall deliver to Investor the difference between the
Estimated Put Shares and the Put Shares issuable pursuant to such Put.  The
Closing of a Put shall occur upon the first Trading Day following the completion
of the Valuation Period, whereby Investor shall deliver the Investment Amount
specified in the Put Notice, less the Par Value Payment, by wire transfer of
immediately available funds to an account designated by the Company. In lieu of
delivering physical certificates representing the Common Stock issuable in
accordance with clause (a) of this Section 2.3, and provided that the Transfer
Agent then is participating in the Depository Trust Company ("DTC") Fast
Automated Securities Transfer ("FAST") program, upon request of Investor, but
subject to the applicable provisions of Article VIII hereof, the Company shall
use its commercially reasonable efforts to cause the Transfer Agent to
electronically transmit, prior to the applicable Closing Date, the applicable
Put Shares by crediting the account of the Investor's prime broker with DTC
through its Deposit Withdrawal Agent Commission ("DWAC") system, and provide
proof satisfactory to the Investor of such delivery.  In addition, on or prior
to such Closing Date, each of the Company and Investor shall deliver to each
other all documents, instruments and writings required to be delivered or
reasonably requested by either of them pursuant to this Agreement in order to
implement and effect the transactions contemplated herein.

       




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF INVESTOR




Investor represents and warrants to the Company that:




Section 3.1

INTENT. Investor is entering into this Agreement for its own account and
Investor has no present arrangement (whether or not legally binding) at any time
to sell the Registered Securities to or through any person or entity; provided,
however, that Investor reserves the right to dispose of the Registered
Securities at any time in accordance with federal and state securities laws
applicable to such disposition.




Section 3.2

NO LEGAL ADVICE FROM THE COMPANY.  The Investor acknowledges that it has had the
opportunity to review this Agreement and the transactions contemplated by this
Agreement with its own legal counsel and investment and tax advisors.  The
Investor is relying solely on such counsel and advisors and not on any
statements or representations of the Company or any of its representatives or
agents for legal, tax or investment advice with respect to this investment, the
transactions contemplated by this Agreement or the securities laws of any
jurisdiction.




Section 3.3

SOPHISTICATED INVESTOR. Investor is a sophisticated investor (as described in
Rule 506(b)(2)(ii) of Regulation D) and an accredited investor (as defined in
Rule 501 of Regulation D), and Investor has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Registered Securities. Investor acknowledges that an
investment in the Registered Securities is speculative and involves a high
degree of risk.         




Section 3.4

AUTHORITY. (a) Investor has the requisite power and authority to enter into and
perform its obligations under this Agreement and the transactions contemplated
hereby in accordance with its terms; (b) the execution and delivery of this
Agreement and the consummation by it of the transactions contemplated hereby and
thereby have been duly authorized by all necessary action and no further consent
or authorization of Investor or its partners is required; and (c) this Agreement
has been duly authorized and validly executed and delivered by Investor and
constitutes a valid and binding obligation of Investor enforceable against it in
accordance with its terms, subject to applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.   




Section 3.5

NOT AN AFFILIATE. Investor is not an officer, director or "affiliate" (as that
term is defined in Rule 405 of the Securities Act) of the Company.




Section 3.6

ORGANIZATION AND STANDING. Investor is a limited partnership duly organized,





6













validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted. Investor is duly
qualified and in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those in which the failure so to qualify would not have a material
adverse effect on Investor.         




Section 3.7

ABSENCE OF CONFLICTS. The execution and delivery of this Agreement and any other
document or instrument contemplated hereby, and the consummation of the
transactions contemplated hereby and thereby, and compliance with the
requirements hereof and thereof, will not (a) violate any law, rule, regulation,
order, writ, judgment, injunction, decree or award binding on Investor, (b)
violate any provision of any indenture, instrument or agreement to which
Investor is a party or is subject, or by which Investor or any of its assets is
bound, or conflict with or constitute a material default thereunder, (c) result
in the creation or imposition of any lien pursuant to the terms of any such
indenture, instrument or agreement, or constitute a breach of any fiduciary duty
owed by Investor to any third party, or (d) require the approval of any
third-party (that has not been obtained) pursuant to any material contract,
instrument, agreement, relationship or legal obligation to which Investor is
subject or to which any of its assets, operations or management may be subject.




Section 3.8

DISCLOSURE; ACCESS TO INFORMATION. Investor had an opportunity to review copies
of the SEC Documents filed on behalf of the Company and has had access to all
publicly available information with respect to the Company.




Section 3.9

MANNER OF SALE. At no time was Investor presented with or solicited by or
through any leaflet, public promotional meeting, television advertisement or any
other form of general solicitation or advertising.










ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY




The Company represents and warrants to Investor that, except as disclosed in the
SEC Documents:         




Section 4.1

ORGANIZATION OF THE COMPANY. The Company is a corporation duly organized and
validly existing and in good standing under the laws of the State of Delaware
and has all requisite power and authority to own, lease and operate its
properties and to carry on its business as now being conducted.  The Company is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, other than those in which the
failure so to qualify would not have a Material Adverse Effect.         




Section 4.2

AUTHORITY. (a) The Company has the requisite corporate power and authority to
enter into and perform its obligations under this Agreement and to issue the Put
Shares; (b) the execution and delivery of this Agreement by the Company and the
consummation by it of the transactions contemplated hereby and thereby have been
duly authorized by all necessary corporate action and no further consent or
authorization of the Company or its Board of Directors or stockholders is
required; and (c) each of this Agreement and has been duly executed and
delivered by the Company and constitutes a valid and binding obligation of the
Company enforceable against the Company in accordance with its terms, except as
such enforceability may be limited by applicable bankruptcy, insolvency, or
similar laws relating to, or affecting generally the enforcement of, creditors'
rights and remedies or by other equitable principles of general application.   

     

Section 4.3

CAPITALIZATION. As of the date hereof, the authorized capital stock of the
Company consists of 40,000,000 shares of Common Stock, $0.01 par value per
share, of which 15,300,204 shares were issued and outstanding as of January [
 ], 2013,   5% preferred stock, $25 par value, 35,920 shares authorized, 2,427
shares issued and outstanding; Series B preferred stock, $0.001 par value,
20,000 shares authorized, no shares issued





7













and outstanding; and Series C convertible preferred stock, $1,000 par value,750
shares authorized, 375 shares issued outstanding at January 31, 2013.




Except as otherwise disclosed in the SEC Documents or on Schedule 4.3, there are
no outstanding securities which are convertible into shares of Common Stock,
whether such conversion is currently exercisable or exercisable only upon some
future date or the occurrence of some event in the future.  




All of the outstanding shares of Common Stock of the Company have been duly and
validly authorized and issued and are fully paid and non-assessable.  

 

Section 4.4

COMMON STOCK. The Company is in full compliance with all reporting requirements
of the Exchange Act, and the Company has maintained all requirements for the
continued listing or quotation of the Common Stock, and such Common Stock is
currently listed or quoted on the Principal Market which is presently the OTCQX.
      




Section 4.5

SEC DOCUMENTS. The Company may make available to Investor true and complete
copies of the SEC Documents (including, without limitation, proxy information
and solicitation materials). To the Company’s knowledge, the Company has not
provided to Investor any information that, according to applicable law, rule or
regulation, should have been disclosed publicly prior to the date hereof by the
Company, but which has not been so disclosed. As of their respective dates, the
SEC Documents complied in all material respects with the requirements of the
Exchange Act, and other federal laws, rules and regulations applicable to such
SEC Documents, and none of the SEC Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents comply as to form and
substance in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC or other applicable rules and
regulations with respect thereto. Such financial statements have been prepared
in accordance with generally accepted accounting principles applied on a
consistent basis during the periods involved (except (a) as may be otherwise
indicated in such financial statements or the notes thereto or (b) in the case
of unaudited interim statements, to the extent they may not include footnotes or
may be condensed or summary statements) and fairly present in all material
respects the financial position of the Company as of the dates thereof and the
results of operations and cash flows for the periods then ended (subject, in the
case of unaudited statements, to normal year-end audit adjustments).

         

Section 4.6

VALID ISSUANCES. When issued and paid for as herein provided, the Put Shares
shall be duly and validly issued, fully paid, and non-assessable. The sales of
the Put Shares pursuant to this Agreement, and the Company's performance of its
obligations hereunder, shall not (a) result in the creation or imposition of any
liens, charges, claims or other encumbrances upon the Put Shares, or any of the
assets of the Company, or (b) entitle the holders of outstanding shares of
Common Stock to preemptive or other rights to subscribe to or acquire the Common
Stock or other securities of the Company. The Put Shares shall not subject
Investor to personal liability, in excess of the subscription price by reason of
the ownership thereof.       




Section 4.7

NO CONFLICTS. The execution, delivery and performance of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby, including without limitation the issuance of the Put Shares, do not and
will not (a) result in a violation of the Company’s Articles of Incorporation or
By-Laws or (b) conflict with, or constitute a material default (or an event that
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, indenture, instrument or any "lock-up"
or similar provision of any underwriting or similar agreement to which the
Company is a party, or (c) result in a violation of any federal, state or local
law, rule, regulation, order, judgment or decree (including federal and state
securities laws and regulations) applicable to the Company or by which any
property or asset of the Company is bound or affected (except for such
conflicts, defaults, terminations, amendments, accelerations, cancellations and
violations as would not, individually or in the aggregate, have a Material
Adverse Effect) nor is the Company otherwise in violation of, conflict with or
in default under any of the foregoing. The business of the Company is not being
conducted in





8













violation of any law, ordinance or regulation of any governmental entity, except
for possible violations that either singly or in the aggregate do not and will
not have a Material Adverse Effect. The Company is not required under federal,
state or local law, rule or regulation to obtain any consent, authorization or
order of, or make any filing or registration with, any court or governmental
agency in order for it to execute, deliver or perform any of its obligations
under this Agreement or issue and sell the Common Stock in accordance with the
terms hereof (other than any SEC, FINRA or state securities filings that may be
required to be made by the Company subsequent to any Closing, any registration
statement that may be filed pursuant hereto); provided that, for purposes of the
representation made in this sentence, the Company is assuming and relying upon
the accuracy of the relevant representations and agreements of Investor herein.
       




Section 4.8

NO MATERIAL ADVERSE CHANGE. Since June 30, 2013 no event has occurred that would
have a Material Adverse Effect on the Company.   

      

Section 4.9

LITIGATION AND OTHER PROCEEDINGS. Except as disclosed in the Company’s SEC
filings, there are no lawsuits or proceedings pending or to the knowledge of the
Company threatened, against the Company, nor has the Company received any
written or oral notice of any such action, suit, proceeding or investigation,
which would have a Material Adverse Effect. No judgment, order, writ, injunction
or decree or award has been issued by or, so far as is known by the Company,
requested of any court, arbitrator or governmental agency which would have a
Material Adverse Effect.       

 

Section 4.10

DILUTION.  The number of shares of Common Stock issuable as Put Shares may
increase substantially in certain circumstances, including, but not necessarily
limited to, the circumstance wherein the trading price of the Common Stock
declines during the period between the Effective Date and the end of the
Commitment Period.  The Company’s executive officers and directors have studied
and fully understand the nature of the transactions contemplated by this
Agreement and recognize that they have a potential dilutive effect.  The board
of directors of the Company has concluded in its good faith business judgment
that such issuance is in the best interests of the Company.  The Company
specifically acknowledges that, subject to Section 2.2(c), its obligation to
issue the Put Shares is binding upon the Company and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
shareholders of the Company.  




ARTICLE V

COVENANTS OF INVESTOR




Section 5.1

COMPLIANCE WITH LAW; TRADING IN SECURITIES. Investor's trading activities with
respect to shares of the Common Stock will be in compliance with all applicable
state and federal securities laws, rules and regulations and the rules and
regulations of FINRA and the Principal Market on which the Common Stock is
listed or quoted.




Section 5.2

SHORT SALES AND CONFIDENTIALITY. Neither Investor nor any affiliate of the
Investor acting on its behalf or pursuant to any understanding with it will
execute any Short Sales during the period from the date hereof to the end of the
Commitment Period.  For the purposes hereof, and in accordance with Regulation
SHO, the sale after delivery of a Put Notice of such number of shares of Common
Stock reasonably expected to be purchased under a Put Notice shall not be deemed
a Short Sale.




Other than to other Persons party to this Agreement, Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).




ARTICLE VI

COVENANTS OF THE COMPANY




Section 6.1

RESERVATION OF COMMON STOCK. The Company will, from time to time as needed in
advance of a Closing Date, reserve and keep available until the consummation of
such Closing, free of preemptive rights sufficient shares of Common Stock for
the purpose of enabling the Company to satisfy its





9













obligation to issue the Put Shares to be issued in connection therewith. The
number of shares so reserved from time to time, as theretofore increased or
reduced as hereinafter provided, may be reduced by the number of shares actually
delivered hereunder.         




Section 6.2

LISTING OF COMMON STOCK.  If the Company applies to have the Common Stock traded
on any other Principal Market, it shall include in such application the Put
Shares, and shall take such other action as is necessary or desirable in the
reasonable opinion of Investor to cause the Common Stock to be listed on such
other Principal Market as promptly as possible. The Company shall use its
commercially reasonable efforts to continue the listing and trading of the
Common Stock on the Principal Market (including, without limitation, maintaining
sufficient net tangible assets) and will comply in all respects with the
Company's reporting, filing and other obligations under the bylaws or rules of
the FINRA and the Principal Market.         




Section 6.3

CERTAIN AGREEMENTS. So long as this Agreement remains in effect, the Company
covenants and agrees that it will not, without the prior written consent of the
Investor, enter into any other equity line of credit agreement with a third
party during the Commitment Period having terms and conditions substantially
comparable to this Agreement.  For the avoidance of doubt, nothing contained in
the Transaction Documents shall restrict, or require the Investor's consent for,
any agreement providing for the issuance or distribution of (or the issuance or
distribution of) any equity securities pursuant to any agreement or arrangement
that is not commonly understood to be an "equity line of credit."

         

ARTICLE VII

CONDITIONS TO DELIVERY OF

PUT NOTICES AND CONDITIONS TO CLOSING




Section 7.1

CONDITIONS PRECEDENT TO THE OBLIGATION OF THE COMPANY TO ISSUE AND SELL COMMON
STOCK. The obligation hereunder of the Company to issue and sell the Put Shares
to Investor is subject to the satisfaction of each of the conditions set forth
below.




(a)

ACCURACY OF INVESTOR'S REPRESENTATIONS AND WARRANTIES. The representations and
warranties of Investor shall be true and correct in all material respects as of
the date of this Agreement and as of the date of each such Closing as though
made at each such time.




(b)

PERFORMANCE BY INVESTOR. Investor shall have performed, satisfied and complied
in all respects with all covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by Investor at or prior to
such Closing.




(c)

PRINCIPAL MARKET REGULATION. The Company shall not issue any Put Shares, and the
Investor shall not have the right to receive any Put Shares, if the issuance of
such shares would exceed the aggregate number of shares of Common Stock which
the Company may issue without breaching the Company’s obligations under the
rules or regulations of the Principal Market (the “EXCHANGE CAP”).  




Section 7.2

CONDITIONS PRECEDENT TO THE RIGHT OF THE COMPANY TO DELIVER A PUT NOTICE AND THE
OBLIGATION OF INVESTOR TO PURCHASE PUT SHARES. The right of the Company to
deliver a Put Notice and the obligation of Investor hereunder to acquire and pay
for the Put Shares is subject to the satisfaction of each of the following
conditions:

                

(a)

EFFECTIVE REGISTRATION STATEMENT. The Registration Statement, and any amendment
or supplement thereto, shall remain effective for the sale by Investor of the
Registered Securities subject to such Put Notice, and (i) neither the Company
nor Investor shall have received notice that the SEC has issued or intends to
issue a stop order with respect to such Registration Statement or that the SEC
otherwise has suspended or withdrawn the effectiveness of such Registration
Statement, either temporarily or permanently, or intends or has threatened to do
so  and (ii) no other suspension of the use or withdrawal of the effectiveness
of such Registration Statement or related prospectus shall exist.





10
















(b)

ACCURACY OF THE COMPANY'S REPRESENTATIONS AND WARRANTIES. The representations
and warranties of the Company shall be true and correct in all material respects
(except for representations and warranties specifically made as of a particular
date), except for any conditions which have temporarily caused any
representations or warranties herein to be incorrect and which have been
corrected with no continuing impairment to the Company or Investor.




(c)

PERFORMANCE BY THE COMPANY. The Company shall have performed, satisfied and
complied in all material respects with all covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Company.




(d)

NO INJUNCTION. No statute, rule, regulation, executive order, decree, ruling or
injunction shall have been enacted, entered, promulgated or adopted by any court
or governmental authority of competent jurisdiction that prohibits or directly
and materially adversely affects any of the transactions contemplated by this
Agreement, and no proceeding shall have been commenced that may have the effect
of prohibiting or materially adversely affecting any of the transactions
contemplated by this Agreement.




(e)

ADVERSE CHANGES. Since the date of filing of the Company's most recent SEC
Document, no event that had or is reasonably likely to have a Material Adverse
Effect has occurred.




(f)

NO SUSPENSION OF TRADING IN OR DELISTING OF COMMON STOCK. The trading of the
Common Stock shall not have been suspended by the SEC, the Principal Market or
the FINRA and the Common Stock shall have been approved for listing or quotation
on and shall not have been delisted from the Principal Market.




(g)

[INTENTIONALLY OMITTED]




(h)

TEN PERCENT LIMITATION. On each Closing Date, the number of Put Shares then to
be purchased by Investor shall not exceed the number of such shares that, when
aggregated with all other shares of Common Stock then owned by Investor
beneficially or deemed beneficially owned by Investor, would result in Investor
owning more than 9.99% of all of such Common Stock as would be outstanding on
such Closing Date, as determined in accordance with Section 16 of the Exchange
Act and the regulations promulgated thereunder. For purposes of this Section, in
the event that the amount of Common Stock outstanding as determined in
accordance with Section 16 of the Exchange Act and the regulations promulgated
thereunder is greater on a Closing Date than on the date upon which the Put
Notice associated with such Closing Date is given, the amount of Common Stock
outstanding on such Closing Date shall govern for purposes of determining
whether Investor, when aggregating all purchases of Common Stock made pursuant
to this Agreement, would own more than 9.99% of the Common Stock following such
Closing Date.




(i)

Principal Market Regulation. The Company shall not issue any Put Shares, and the
Investor shall not have the right to receive any Put Shares, if the issuance of
such shares would exceed the Exchange Cap.  




(j)

NO KNOWLEDGE. The Company shall have no knowledge of any event more likely than
not to have the effect of causing such Registration Statement to be suspended or
otherwise ineffective (which event is more likely than not to occur within the
fifteen (15) Trading Days following the Trading Day on which such Put Notice is
deemed delivered).




(k)

NO VIOLATION OF SHAREHOLDER APPROVAL REQUIREMENT. The issuance of shares of
Common Stock with respect to the applicable Closing, if any, shall not violate
the shareholder approval requirements of the Principal Market.  




(l)

NO VALUATION EVENT. No Valuation Event shall have occurred since the Put Date.  





11
















(m)

OTHER. On the date of delivery of each Put Notice, Investor shall have received
a certificate in substantially the form and substance of Exhibit B hereto,
executed by an executive officer of the Company and to the effect that all the
conditions to such Closing shall have been satisfied as at the date of each such
certificate.




ARTICLE VIII

LEGENDS






Section 8.1

NO STOCK LEGEND OR STOCK TRANSFER RESTRICTIONS. No legend shall be placed on the
share certificates representing the Put Shares.




Section 8.2

INVESTOR'S COMPLIANCE. Nothing in this Article VIII shall affect in any way
Investor's obligations under any agreement to comply with all applicable
securities laws upon the sale of the Common Stock.     




ARTICLE IX

NOTICES; INDEMNIFICATION




Section 9.1

NOTICES. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (a) personally served, (b) deposited in the
mail, registered or certified, return receipt requested, postage prepaid, (c)
delivered by reputable air courier service with charges prepaid, or (d)
transmitted by hand delivery, telegram, facsimile, or email as a PDF, addressed
as set forth below or to such other address as such party shall have specified
most recently by written notice given in accordance herewith. Any notice or
other communication required or permitted to be given hereunder shall be deemed
effective (i) upon hand delivery or delivery by facsimile, with accurate
confirmation generated by the transmitting facsimile machine, or email as a PDF,
at the address or number designated below (if delivered on a business day during
normal business hours where such notice is to be received), or the first
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (ii) on the
second business day following the date of mailing by express courier service or
on the fifth business day after deposited in the mail, in each case, fully
prepaid, addressed to such address, or upon actual receipt of such mailing,
whichever shall first occur.




The addresses for such communications shall be:    

     

If to the Company:

 




Competitive Strategies, Inc.

1375 Kings Highway East, Ste. 400

Fairfield CT 06824

Attn: Carl O’Connell

Chief Executive Officer




Copy to (which shall not constitute notice):

Cutler Law Group, P.C.

3355 W Alabama, Suite 1150

Houston, TX 77098

Attn:  M. Richard Cutler

Tel:  713-888-0040

Fax:  800-836-0714





12













If to Investor:     




Southridge Partners II, LP

90 Grove Street

Ridgefield, Connecticut 06877

Tel: 203-431-8300

Fax: 203-431-8301







Either party hereto may from time to time change its address or facsimile number
for notices under this Section 9.1 by giving at least ten (10) days' prior
written notice of such changed address or facsimile number to the other party
hereto.  




Section 9.2

INDEMNIFICATION.  Each party (an “Indemnifying Party”) agrees to indemnify and
hold harmless the other party along with its officers, directors, employees, and
authorized agents, and each Person or entity, if any, who controls such party
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act (an “Indemnified Party”) from and against any Damages, joint or
several, and any action in respect thereof to which the Indemnified Party
becomes subject to, resulting from, arising out of or relating to (i) any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Indemnifying Party contained in this
Agreement, (ii) any untrue statement or alleged untrue statement of a material
fact contained in the Registration Statement or any post-effective amendment
thereof or supplement thereto, or the omission or alleged omission therefrom of
a material fact required to be stated therein or necessary to make the
statements therein not misleading, (iii) any untrue statement or alleged untrue
statement of a material fact contained in any preliminary prospectus or
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in the light of the circumstances under which the
statements therein were made, not misleading, or (iv) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law, as such Damages are incurred, except to the
extent such Damages result primarily from Indemnified Party's failure to perform
any covenant or agreement contained in this Agreement or Indemnified Party's
negligence, recklessness or bad faith in performing its obligations under this
Agreement; provided, however, that the foregoing indemnity agreement shall not
apply to any Damages of an Indemnified Party to the extent, but only to the
extent, arising out of or based upon any untrue statement or alleged untrue
statement or omission or alleged omission made by an Indemnifying Party in
reliance upon and in conformity with written information furnished to the
Indemnifying Party by the Indemnified Party expressly for use in the
Registration Statement, any post-effective amendment thereof or supplement
thereto, or any preliminary prospectus or final prospectus (as amended or
supplemented).   




Section 9.3

METHOD OF ASSERTING INDEMNIFICATION CLAIMS. All claims for indemnification by
any Indemnified Party (as defined below) under Section 9.2 shall be asserted and
resolved as follows:                 




(a)

In the event any claim or demand in respect of which an Indemnified Party  might
seek indemnity under Section 9.2 is asserted against or sought to be collected
from such Indemnified Party by a person other than a party hereto or an
affiliate thereof (a "THIRD PARTY CLAIM"), the Indemnified Party shall deliver a
written notification, enclosing a copy of all papers served, if any, and
specifying the nature of and basis for such Third Party Claim and for the
Indemnified Party's claim for indemnification that is being asserted under any
provision of Section 9.2 against an Indemnifying Party, together with the amount
or, if not then reasonably ascertainable, the estimated amount, determined in
good faith, of such Third Party Claim (a "CLAIM NOTICE") with reasonable
promptness to the Indemnifying Party. If the Indemnified Party fails to provide
the Claim Notice with reasonable promptness after the Indemnified Party receives
notice of such Third Party Claim, the Indemnifying Party shall not be obligated
to indemnify the Indemnified Party with respect to such Third Party Claim to the
extent that the Indemnifying Party's ability to defend has been prejudiced by
such failure of the Indemnified Party. The





13













Indemnifying Party shall notify the Indemnified Party as soon as practicable
within the period ending thirty (30) calendar days following receipt by the
Indemnifying Party of either a Claim Notice or an Indemnity Notice (as defined
below) (the "DISPUTE PERIOD") whether the Indemnifying Party disputes its
liability or the amount of its liability to the Indemnified Party under Section
9.2 and whether the Indemnifying Party desires, at its sole cost and expense, to
defend the Indemnified Party against such Third Party Claim.




(i)

If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this Section 9.3(a), then the
Indemnifying Party shall have the right to defend, with counsel reasonably
satisfactory to the Indemnified Party, at the sole cost and expense of the
Indemnifying Party, such Third Party Claim by all appropriate proceedings, which
proceedings shall be vigorously and diligently prosecuted by the Indemnifying
Party to a final conclusion or will be settled at the discretion of the
Indemnifying Party (but only with the consent of the Indemnified Party in the
case of any settlement that provides for any relief other than the payment of
monetary damages or that provides for the payment of monetary damages as to
which the Indemnified Party shall not be indemnified in full pursuant to Section
9.2). The Indemnifying Party shall have full control of such defense and
proceedings, including any compromise or settlement thereof; provided, however,
that the Indemnified Party may, at the sole cost and expense of the Indemnified
Party, at any time prior to the Indemnifying Party's delivery of the notice
referred to in the first sentence of this clause (i), file any motion, answer or
other pleadings or take any other action that the Indemnified Party reasonably
believes to be necessary or appropriate to protect its interests; and provided
further, that if requested by the Indemnifying Party, the Indemnified Party
will, at the sole cost and expense of the Indemnifying Party, provide reasonable
cooperation to the Indemnifying Party in contesting any Third Party Claim that
the Indemnifying Party elects to contest. The Indemnified Party may participate
in, but not control, any defense or settlement of any Third Party Claim
controlled by the Indemnifying Party pursuant to this clause (i), and except as
provided in the preceding sentence, the Indemnified Party shall bear its own
costs and expenses with respect to such participation. Notwithstanding the
foregoing, the Indemnified Party may takeover the control of the defense or
settlement of a Third Party Claim at any time if it irrevocably waives its right
to indemnity under Section 9.2 with respect to such Third Party Claim.




(ii)

If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to Section 9.3(a), or if the Indemnifying Party gives such notice
but fails to prosecute vigorously and diligently or settle the Third Party
Claim, or if the Indemnifying Party fails to give any notice whatsoever within
the Dispute Period, then the Indemnified Party shall have the right to defend,
at the sole cost and expense of the Indemnifying Party, the Third Party Claim by
all appropriate proceedings, which proceedings shall be prosecuted by the
Indemnified Party in a reasonable manner and in good faith or will be settled at
the discretion of the Indemnified Party(with the consent of the Indemnifying
Party, which consent will not be unreasonably withheld). The Indemnified Party
will have full control of such defense and proceedings, including any compromise
or settlement thereof; provided, however, that if requested by the Indemnified
Party, the Indemnifying Party will, at the sole cost and expense of the
Indemnifying Party, provide reasonable cooperation to the Indemnified Party and
its counsel in contesting any Third Party Claim which the Indemnified Party is
contesting. Notwithstanding the foregoing provisions of this clause (ii), if the
Indemnifying Party has notified the Indemnified Party within the Dispute Period
that the Indemnifying Party disputes its liability or the amount of its
liability hereunder to the Indemnified Party with respect to such Third Party
Claim and if such dispute is resolved in favor of the Indemnifying Party in the
manner provided in clause (iii) below, the Indemnifying Party will not be
required to bear the costs and expenses of the Indemnified Party's defense
pursuant to this clause (ii) or of the Indemnifying Party's participation
therein at the Indemnified Party's request, and the Indemnified Party shall
reimburse the Indemnifying Party in full for all reasonable costs and expenses
incurred by the Indemnifying Party in connection with such litigation. The
Indemnifying Party may participate in, but not control, any defense or
settlement controlled by the Indemnified Party pursuant to this clause (ii), and
the Indemnifying Party shall bear its own costs and expenses with respect to
such participation.





14
















(iii)

If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under Section 9.2 or fails to notify the
Indemnified Party within the Dispute Period whether the Indemnifying Party
disputes its liability or the amount of its liability to the Indemnified Party
with respect to such Third Party Claim, the amount of Damages specified in the
Claim Notice shall be conclusively deemed a liability of the Indemnifying Party
under Section 9.2 and the Indemnifying Party shall pay the amount of such
Damages to the Indemnified Party on demand. If the Indemnifying Party has timely
disputed its liability or the amount of its liability with respect to such
claim, the Indemnifying Party and the Indemnified Party shall proceed in good
faith to negotiate a resolution of such dispute; provided, however, that if the
dispute is not resolved within thirty (30) days after the Claim Notice, the
Indemnifying Party shall be entitled to institute such legal action as it deems
appropriate.        




(b)

In the event any Indemnified Party should have a claim under Section 9.2 against
the Indemnifying Party that does not involve a Third Party Claim, the
Indemnified Party shall deliver a written notification of a claim for indemnity
under Section 9.2 specifying the nature of and basis for such claim, together
with the amount or, if not then reasonably ascertainable, the estimated amount,
determined in good faith, of such claim (an "INDEMNITY NOTICE") with reasonable
promptness to the Indemnifying Party. The failure by any Indemnified Party to
give the Indemnity Notice shall not impair such party's rights hereunder except
to the extent that the Indemnifying Party demonstrates that it has been
irreparably prejudiced thereby. If the Indemnifying Party notifies the
Indemnified Party that it does not dispute the claim or the amount of the claim
described in such Indemnity Notice or fails to notify the Indemnified Party
within the Dispute Period whether the Indemnifying Party disputes the claim or
the amount of the claim described in such Indemnity Notice, the amount of
Damages specified in the Indemnity Notice will be conclusively deemed a
liability of the Indemnifying Party under Section 9.2 and the Indemnifying Party
shall pay the amount of such Damages to the Indemnified Party on demand. If the
Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.        




(c)

The Indemnifying Party agrees to pay the Indemnified Party, promptly as such
expenses are incurred and are due and payable, for any reasonable legal fees or
other reasonable expenses incurred by them in connection with investigating or
defending any such Claim.




(d)

The indemnity provisions contained herein shall be in addition to (i) any cause
of action or similar rights of the Indemnified Party against the Indemnifying
Party or others, and (ii) any liabilities the Indemnifying Party may be subject
to.




ARTICLE X

MISCELLANEOUS




Section 10.1

GOVERNING LAW; JURISDICTION. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of New York without regard to the
principles of conflicts of law. Each of the Company and Investor hereby submit
to the exclusive jurisdiction of the United States Federal and state courts
located in New York with respect to any dispute arising under this Agreement,
the agreements entered into in connection herewith or the transactions
contemplated hereby or thereby.       




Section 10.2

JURY TRIAL WAIVER.  The Company and the Investor hereby waive a trial by jury in
any action, proceeding or counterclaim brought by either of the parties hereto
against the other in respect of any matter arising out of or in connection with
the Transaction Documents.




Section 10.3

ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of the
Company and Investor and their respective successors. Neither this Agreement nor
any rights of Investor or the





15













Company hereunder may be assigned by either party to any other person.    

  

Section 10.4

THIRD PARTY BENEFICIARIES. This Agreement is intended for the benefit of the
Company and Investor and their respective successors, and is not for the benefit
of, nor may any provision hereof be enforced by, any other person.         




Section 10.5

TERMINATION. The Company may terminate this Agreement at any time by written
notice to the Investor. Additionally, this Agreement shall terminate at the end
of Commitment Period or as otherwise provided herein; provided, however, that
the provisions of Articles IX, and Sections 10.1 and 10.2 shall survive the
termination of this Agreement for a period of twenty four (24) months.




Section 10.6

ENTIRE AGREEMENT, AMENDMENT; NO WAIVER. This Agreement and the instruments
referenced herein contain the entire understanding of the Company and Investor
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor Investor makes
any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the party to be charged with enforcement.
        




Section 10.7

FEES AND EXPENSES. The Company agrees to pay its own expenses in connection with
the preparation of this Agreement and performance of its obligations hereunder.
 The Company shall pay all stamp or other similar taxes and duties levied in
connection with issuance of the Put Shares pursuant hereto.  




Section 10.8

COUNTERPARTS. This Agreement may be executed in multiple counterparts, each of
which may be executed by less than all of the parties and shall be deemed to be
an original instrument which shall be enforceable against the parties actually
executing such counterparts and all of which together shall constitute one and
the same instrument. This Agreement may be delivered to the other parties hereto
by facsimile transmission or email of a copy of this Agreement bearing the
signature of the parties so delivering this Agreement.         




Section 10.9

SEVERABILITY. In the event that any provision of this Agreement becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Agreement shall continue in full force and effect without said
provision; provided that such severability shall be ineffective if it materially
changes the economic benefit of this Agreement to any party.  




Section 10.10

FURTHER ASSURANCES. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.         




Section 10.11

NO STRICT CONSTRUCTION. The language used in this Agreement will be deemed to be
the language chosen by the parties to express their mutual intent, and no rules
of strict construction will be applied against any party.         




Section 10.12

EQUITABLE RELIEF. The Company recognizes that in the event that it fails to
perform, observe, or discharge any or all of its obligations under this
Agreement, any remedy at law may prove to be inadequate relief to Investor. The
Company therefore agrees that Investor shall be entitled to temporary and
permanent injunctive relief in any such case without the necessity of proving
actual damages.         




Section 10.13

TITLE AND SUBTITLES. The titles and subtitles used in this Agreement are used
for the convenience of reference and are not to be considered in construing or
interpreting this Agreement.               




Section 10.14

REPORTING ENTITY FOR THE COMMON STOCK. The reporting entity relied upon for the
determination of the Closing Price for the Common Stock on any given Trading Day
for the purposes of this Agreement shall be Bloomberg Finance L.P. or any
successor thereto. The written mutual consent of Investor and





16













the Company shall be required to employ any other reporting entity.   




Section 10.15

PUBLICITY.   The Company and Investor shall consult with each other in issuing
any press releases or otherwise making public statements with respect to the
transactions contemplated hereby and no party shall issue any such press release
or otherwise make any such public statement without the prior written consent of
the other parties, which consent shall not be unreasonably withheld or delayed,
except that no prior consent shall be required if such disclosure is required by
law, in which such case the disclosing party shall provide the other parties
with prior notice of such public statement. Notwithstanding the foregoing, the
Company shall not publicly disclose the name of Investor without the prior
written consent of such Investor, except to the extent required by law. Investor
acknowledges that this Agreement and all or part of the Transaction Documents
may be deemed to be "material contracts" as that term is defined by Item
601(b)(10) of Regulation S-K, and that the Company may therefore be required to
file such documents as exhibits to reports or registration statements filed
under the Securities Act or the Exchange Act. Investor further agrees that the
status of such documents and materials as material contracts shall be determined
solely by the Company, in consultation with its counsel.







*Signature page follows*





17













[SIGNATURE PAGE]




IN WITNESS WHEREOF, the parties hereto have caused this Equity Purchase
Agreement to be executed by the undersigned, thereunto duly authorized, as of
the date first set forth above.     










SOUTHRIDGE PARTNERS II LP




By:  Southridge Advisors LLC










By:

/s/ Stephen Hicks

     

Name:  Stephen Hicks

Title: Manager










COMPETITIVE STRATEGIES, INC.










By:

/s/ Carl O’Connell

Name: Carl O’Connell

Title: Chief Executive Officer





























Schedule 4.3 – Outstanding Securities























EXHIBITS













EXHIBIT A

Put Notice




EXHIBIT B

Closing Certificate

















EXHIBIT A










FORM OF PUT NOTICE







TO: SOUTHRIDGE PARTNERS II, LP







We refer to the Equity Purchase Agreement dated ___________, 2013 (the
“Agreement”) entered into by Competitive Strategies, Inc. (the “Company”) and
you.   Capitalized terms defined in the Agreement shall, unless otherwise
defined, have the same meaning when used herein.




We hereby:




1.

Give you notice that we require you to purchase $_________ (the “Investment
Amount”) in Put Shares;




2.

Determine the Floor Price for this Put, as defined in Section 2.2(c) of the
Agreement, to be $___________; and




3.

 Certify that, as of the date hereof, to the best of our knowledge, the
conditions set forth in Section 7.2 of the Agreement are satisfied.







Date: _____________, 20__







COMPETITIVE STRATEGIES, INC.










By: ______________________

Name:

Title: Chief Executive Officer

















EXHIBIT B







FORM OF




CERTIFICATE OF THE CHIEF EXECUTIVE OFFICER




OF




COMPETITIVE STRATEGIES, INC.




Pursuant to Section 7.2(m) of that certain Equity Purchase Agreement dated
___________________2013 (the “Agreement”) by and between the Company and
Southridge Partners II, LP (the “Investor”), the undersigned, in his capacity as
the Chief Executive Officer of Competitive Strategies, Inc. (the “Company”), and
not in his individual capacity, hereby certifies, as of the date hereof (such
date, the “Condition Satisfaction Date”), the following:




1.

The representations and warranties of the Company are true and correct in all
material respects as of the Condition Satisfaction Date as though made on the
Condition Satisfaction Date (except for representations and warranties
specifically made as of a particular date) with respect to all periods, and as
to all events and circumstances occurring or existing to and including the
Condition Satisfaction Date, except for any conditions which have temporarily
caused any representations or warranties of the Company set forth in the
Agreement to be incorrect and which have been corrected with no continuing
impairment to the Company or Investor; and




2.

All of the Company’s conditions to Closing set forth in Section 7.2 of the
Agreement have been satisfied as of the Condition Satisfaction Date.




Capitalized terms used herein shall have the meanings set forth in the Agreement
unless otherwise defined herein.

IN WITNESS WHEREOF, the undersigned has hereunto affixed his hand as of the ___
day of ____________, 20__.







By:

_______________Chief Executive Officer












